Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

Amendment filed 05/18/2022 is acknowledged. Claims 1,6,9,10 are pending. 

Applicant’s arguments have been fully considered and were deemed to be persuasive-in-part. Rejections not reiterated from previous Office actions are hereby withdrawn in view of amendments to the claims.  

Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1,6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claims are amended to address a step of “compensating mass-spectrometer with consideration to temperature”.  It is unclear temperature of what is being addressed, what component of mass-spectrometer is being “compensated”, and what practical method steps are included in being “compensated”.
Please clarify via clearer claim language. 


103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1,6,8,9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mielke et al (Anal. Chem. 2008, 80, 8171–8177).

The claims are drawn to a system comprised of mass spectrometer sensor for analyzing gases and interface for outputting data, wherein the sensor is capable of adjusting the settings conditions, such as voltage for ionizing, voltage for scanning speed, scanning speed, to improve sensitivity and selectivity. 

Mielke et al (Anal. Chem. 2008, 80, 8171–8177) teach a system that combines linear quadrupole ion trap (LIT) mass spectrometry in combination with proton-transfer reaction chemical ionization to provide the advantages of specificity from MS/MS. The mass spectrometer sensor is capable of adjusting the settings of scanning speed and of voltages for ionizing and scanning to improve sensitivity and selectivity. See Abstract and pages 8173-8173.  A PTR-MS platform is composed of a quadrupole mass filter with the addition of end cap electrodes enabled the mass filter to operate as a linear ion trap. The rf drive electronics is adapted to enable the application of dipolar excitation to opposing rods for collision-induced dissociation (CID) of trapped ions, which enables ion isolation, ion activation, and mass analysis. The optimum CID voltage for lowest limits of detection maximizes the MACR fragment intensity while maintaining a large m/z 41 to m/z 43 abundance ratio for MACR.   This adaptation enabled improved ion isolation, ion activation, and mass analysis.

Mielke does not specifically teach running a “preliminary analysis” and then adjusting settings to improve sensitivity of the analysis.  However, the system of Mielke is designed specifically to be easily adjustable to improve improved ion isolation, ion activation, and mass analysis.  Thus, adjusting any of the settings of the sensor to improve resolution and sensitivity of the analysis based on the preliminary results will be a result-oriented step obvious to a person skilled in art.  
Further, with regard to claims 9,10, it is conventional for any kind of analytical testing to narrow down the range of the assay after preliminary testing to focus on the signals of interest. 



Conclusion.
	No claims are allowed

 end Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Final A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb